McNamee, J.
(dissenting). Paragraph IX should be stricken out. The State was not at liberty to consider a telegram changing the amount of the sealed bids after the time for receiving bids had passed. Accordingly the State was required to and did reject the illegal offer to change the bid, and refused to consider the telegram received from the bidder offering to reduce the amount of its bid. This having been done, the telegram and the offer to alter the sum bid were of no effect. The answer does not allege the renewal of the offer to reduce the bid after the bids had been opened. If so, an equitable defense might have been presented. Under the pleading as it stands, the allegation is no defense.
Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.